DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 2-3, 8-12 & 15 are cancelled. Claims 1, 4-7 & 13-14 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2016/0181653 A1) in view of Kim (US 2015/0140402 A1), Miyazawa (US 2020/0259148 A1) and Kim (US 2007/0054183 A1, and hereinafter cited as Kim’183).
Regarding claims 1, 4-5 & 13-14, Ji teaches a lithium secondary battery comprising a positive electrode (110), a negative electrode (120), a separator (131+132) disposed between the positive electrode and the negative electrode, and an electrolyte, wherein a patterned bonding layer (130e) is included on one surface or both surfaces of the separator which comprises an uncoated portion and a plurality of line-type coating portions (130e) which are spaced apart from each other and arranged in parallel (Figs. 2 & 3E; [0045]-[0060], [0063] & [0068]). Ji further teaches the line-type coating portions being formed in an oblique direction (i.e inclined stripe pattern), wherein an internal angle of a vertex at an intersection of the line-type coating portions formed in the oblique direction and an edge portion of the separator is about 45° (Fig. 3E; [0063]). 												However, Ji is silent as to (1) an electrolyte solution; (2) the patterned bonding layer specifically being a patterned gel polymer electrolyte layer; (3) a thickness of the patterned gel polymer electrolyte layer being in a range of 0.1% to 1% based on a thickness of the separator; (4) an area of the coating portions of the patterned gel polymer electrolyte layer being in a range of 40% to 90% of a total area of the at least one structure of the positive electrode, the negative electrode, or the separator; and (5) forming the gel polymer electrolyte layer by (a) preparing a composition for forming a pattern in which a polymerizable polymer is dissolved in an organic solvent, (b) directly coating the composition on a surface of the at least one structure via micro-gravure method and drying the composition to form a patterned solid polymer electrolyte layer, (c) accommodating an electrode assembly having the solid polymer electrolyte layer formed on the at least one structure in a battery case, and (d) injecting a non-aqueous electrolyte solution to form a patterned gel polymer electrolyte layer.								Kim teaches a lithium secondary battery comprising a positive electrode, a negative KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to . 													 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2016/0181653 A1), Kim (US 2015/0140402 A1), Miyazawa (US 2020/0259148 A1) and Kim (US 2007/0054183 A1), as applied to claims 1, 4-5 & 13-14 above, and further in view of Yu (US 2015/0228951 A1) and Fukusawa (US 2007/0054183 A1).
Regarding claims 6-7, Ji as modified Kim, Miyazawa and Kim’183 teaches the lithium secondary battery of claim 1, as shown above, but is silent as to a width of the one of lines constituting the coating portion being in a range of 5% to 90% based on a thickness of the negative electrode (claim 6) and a width of the one of lines constituting the coating portion being in a range of 10% to 80% based on a thickness of the negative electrode (claim 7).				Yu teaches an adhesive layer (60) for coating a separator (90) of a lithium secondary battery, wherein the adhesive layer comprises uncoated portions (61) and plurality of coating portions (62) such that a width of the coating portions ranges from 0.5 µm to 2 µm (Figs. 12-13; [0008] & [0069]-[0089]). 											It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to set a width of the coating portion to a range of 0.5 µm to 2 µm because such as a range is suitable for ensuring adhesion between a separator and an electrode while minimizing an amount of raw material used for the adhesive layer as taught by Yu ([0037]).													Fukusawa further teaches a lithium secondary battery comprising a positive electrode, a negative electrode and a separator disposed between the positive and negative electrodes, .

	Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the combination of references presented in the above rejections does not fairly teach or suggest of the presently claimed subject matter of claims 1, 4-7 & 13-14, the examiner respectfully disagrees.							Specifically, applicant argues that the claimed ratio of “a width of the one of lines constituting the coating portions : a width of the uncoated portion between the lines constituting KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” See MPEP 2144.05 II (B). When the area of the coating portions is between 10% and 70%, the separator may be easily impregnated in an electrolyte and adhesion between the separator and the electrode may be further enhanced ([0039]). 										In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, when Ji’s adhesive layer is formed according to the teachings of Kim, sufficient adhesive strength can be obtained between the separator and an electrode while ensuring that the separator can be easily impregnated with the electrolyte. Miyazawa further teaches limiting a thickness of an adhesive layer to 0.1 µm to 1 µm from the viewpoint of obtaining uniform adhesive force between the electrodes and the porous substrate and minimizing reduction in ion permeability ([0144]). Thus, applicant’s arguments that there is no motivation to arrive at the current invention from the disclosures of Ji, Kim, Miyazawa and Kim’183 is not found to be persuasive								Thus, in view of the foregoing, claims 1, 4-7 & 13-14 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727